In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
PATRICIA TRUJILLO,        *
                          *                          No. 14-692V
              Petitioner, *                          Special Master Moran
                          *
v.                        *                          Filed: March 19, 2015
                          *
SECRETARY OF HEALTH       *                          Stipulation; influenza vaccine;
AND HUMAN SERVICES,       *                          Guillain-Barré Syndrome (“GBS”).
              Respondent. *
*********************

Isaiah Kalinowski, Maglio, Christopher & Toale, Washinton, DC, for Petitioner;
Alexis Babcock, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On March 17, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Patricia Trujillo on August 1, 2014. In her
petition, Ms. Trujillo alleged that the influenza vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received
on January 14, 2013, caused her to suffer from Guillain-Barré Syndrome (“GBS”).
Petitioner further alleges that she experienced residual effects of this injury for
more than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages as a result of her GBS.

      Respondent denies that petitioner’s GBS was caused-in-fact by her influenza
vaccination, and denies that the vaccine caused any other injury or her current
condition.

     Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

            A lump sum of $130,000.00 in the form of a check payable to
            petitioner, Patricia Trujillo. This amount represents compensation
            for all damages that would be available under 42 U.S.C. § 300aa-
            15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-692V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:14-vv-00692-UNJ Document 24 Filed 03/17/15 Page 1 of 5
Case 1:14-vv-00692-UNJ Document 24 Filed 03/17/15 Page 2 of 5
Case 1:14-vv-00692-UNJ Document 24 Filed 03/17/15 Page 3 of 5
Case 1:14-vv-00692-UNJ Document 24 Filed 03/17/15 Page 4 of 5
Case 1:14-vv-00692-UNJ Document 24 Filed 03/17/15 Page 5 of 5